Citation Nr: 1529771	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected cold injury to left hand to include fingers (hereinafter "left hand cold injury residuals"), including the question of a separate rating for peripheral neuropathy.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected residuals of frostbite right hand to include fingers (hereinafter "right hand cold injury residuals"), including the question of a separate rating for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1963 to December 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for increased disability ratings in excess of 30 percent for the left and right hand cold injury residuals and a TDIU was received in December 2009.

In May 2015, the Veteran testified at a personal hearing at the VA RO in St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of increased disability ratings for the left and right hand cold injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, resulting from the same in-service injury, are rated as 60 percent disabling.

2.  The service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting a TDIU, which constitutes a full grant of this issue and remanding the issues of increased ratings for the left and right hand cold injury residuals; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

For the entire increased rating period on appeal (from December 31, 2009), the Veteran's service-connected disabilities have had a combined disability rating of 60 percent.  The left and right hand cold injury residuals, each rated as 30 percent disabling, resulted from the same in-service injury (exposure to cold weather during basic training).  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  See also 38 C.F.R. § 4.26 (2014) (bilateral factor).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities, specifically, the left and right hand cold injury residuals.  At the May 2015 Board hearing, the Veteran testified that he originally worked at a pharmacist, but had to leave that position due to problems utilizing his hands.  The Veteran testified that he then became a janitor, but, because of constant pain and numbness in his hands, could no longer perform that work.  The Veteran testified that he applied for vocational rehabilitation, but was denied because there was no other job they could train him to perform.  See also June 2010 notice of disagreement.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  In a November 2009 (received by VA in December 2009) Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that peripheral neuropathy (as a residual of the left and right hand cold injury) prevents him from securing or following any substantially gainful employment.  The Veteran reported that he last worked in May 2002 and had stopped working due to the service-connected bilateral hand disabilities.  The Veteran reported that the highest educational level he achieved was four years of college.

In a November 2009 letter, a VA vocational rehabilitation counselor opined that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment.  In a November 2009 written statement, a VA physician opined that the Veteran was totally disabled due to peripheral neuropathy related to the in-service cold injury.  The VA physician opined that the Veteran is permanently unable to work in any capacity. 

In response to a request for employment information (on a VA Form 21-4192), in February 2010, the Veteran's former employer (from when the Veteran worked as a janitor) reported that, while the Veteran's employment ended when the business was sold, a worsening of the Veteran's hand disabilities precluded his ability to secure additional employment.  The Veteran's former employer indicated that he had accommodated the Veteran by not requiring him to perform buffing or vacuuming and to wear gloves if using chemicals.

The February 2010 VA examination report notes that the Veteran was not currently employed.  The VA examiner opined that the left and right hand cold injury residuals had severe effects on the Veteran's ability to perform occupational tasks.  In a March 2010 VA medical opinion (as an addendum to the February 2010 VA examination report), the VA examiner noted that the Veteran would have difficulty performing the job of a pharmacist due to cold injury residuals.  The VA examiner opined that the Veteran was not precluded from employment that does not involve extensive manual dexterity.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in 

the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him essentially unemployable, regardless of occupation; therefore, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU is granted.


REMAND

Increased Rating for Hand Frostbite Residuals

The Veteran is in receipt of 30 percent disability ratings for the service-connected left and right hand cold injury residuals, respectively, under 38 C.F.R. § 4.104, Diagnostic Code 7122.  In a May 2008 written statement, a VA physician noted that the Veteran suffers from cold-induced peripheral neuropathy.  VA treatment records associated with the claims file as well as a February 2010 VA examination report note that the Veteran has bilateral hand cold injury residuals of pain, arthralgia, numbness, cold weather sensitivity, color changes, nail abnormality, and peripheral neuropathy.  A February 2012 private electrophysiological findings report notes a diagnosis of bilateral ulnar neuropathy. 
  
Under Diagnostic Code 7122, a maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) provides that each affected part is to be evaluated separately.  Id.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Peripheral neuropathy is a diagnosed residual associated with the in-service bilateral hand cold injury.  While the Veteran is already in receipt of 30 percent (maximum) schedular disability ratings for the left and right hand cold injury residuals, Note (1) to Diagnostic Code 7122 states that peripheral neuropathy is to be separately evaluated under separate diagnostic codes.  38 C.F.R. § 4.104.  Review of the claims file and the previous rating decisions reflects that, prior to this decision, the bilateral peripheral neuropathy has been rated as part of the 30 percent disability ratings assigned under Diagnostic Code 7122 and not under separate diagnostic codes as directed by the rating criteria.   

The Board finds that under the facts of this case assigning separate ratings for peripheral neuropathy would not violate the prohibition against pyramiding nor would it affect the 30 percent disability ratings already assigned under Diagnostic Code 7122 by removing peripheral neuropathy from consideration when rating the cold injury residuals (because separately rating the peripheral neuropathy).  While the rating criteria specifically direct that peripheral neuropathy, which includes symptoms of pain, arthralgia, and numbness, should be rated separately, the left and right hand cold injury residuals that will continue to be rated under Diagnostic Code 7122 will still include cold weather sensitivity, color changes, and nail abnormality, so will still more nearly approximate the criteria for the 30 percent disability ratings currently assigned.  38 C.F.R. §§ 4.14, 4.104.  Removal of peripheral neuropathy as a finding or symptom for consideration when rating the cold injury residuals (due to peripheral neuropathy being rated separately, see 38 C.F.R. § 4.14) will not result in a reduction of the 30 percent ratings assigned because cold weather sensitivity remains as a part of the cold injury disabilities rated as 30 percent disabling.  See Diagnostic Code 7122 (providing a maximum 30 percent rating for disjunctive criteria of arthralgia or other pain, numbness, or cold sensitivity).  38 C.F.R. § 4.104.

Review of the claims file reflects that the Veteran has not been afforded a VA examination to help determine the nature and severity of the diagnosed peripheral neuropathy (a service-connected bilateral hand cold injury residual) in order to provide the separate compensable disability ratings for the left or right peripheral neuropathy when they are rated separately from the already service-connected and rated cold injury residuals.  The Board finds that the February 2010 VA cold injury examination report does not adequately reveal the current state of the bilateral peripheral neuropathy, although it did address other cold injury residuals.  The Board finds that further examination is required so that the decision is based on a record that contains a current and adequate examination of the peripheral neuropathy.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Accordingly, the issues of increased disability ratings for right and left hand cold injury residuals, which will include separate ratings for peripheral neuropathy, are REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of diagnosed peripheral neuropathy.  The VA examiner should comment on the severity of the peripheral neuropathy.      

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


